ON MOTION TO REHEAR. Riddick, J. Counsel for appellant insists that the evidence does not sustain the verdict. He admits that several witnesses testified that the defendant told them that he put his cattle on the range, but he contends that these witnesses do not say that he put them on the range in the Northern District of Sharp County. But the testimony of these witnesses, when taken as a whole, makes it clear that that was what they intended to state. For instance, Josiah Burson testified that'he lived in the Northern •District of Sharp County of this State; that defendant had 19 or -20 head of cattle, which ran on the range in that district and county. He further testified that, while the- cattle were on the range in that district of Sharp County, the defendant Beattie came down there and inquired about his cattle. The witness then testified as follows: “He then at my house told me that he put said cattle in the range, and' thought he had a right to put them on said range, and that he would spend five hundred or a thousand 'dollars before he would take them out of said range.” The witness further testified: “I have seen the defendant Beattie frequently with said cattle on the range.' All these things to which I have testified occurred in the Northern District of Sharp County, Arkansas.” It was clearly shown that the cattle of defendant were on the range in that district of Sharp County, and other witnesses testified to similar" statements made by the defendant. We think the jury were justified in finding from this evidence that the defendant was guilty as charged. Motion to rehear overruled.